Order entered January 29, 2015.




                                          In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                   No. 05-14-01463-CV

                    YAN BENJAMIN WILHELM ASSOUN, Appellant

                                            V.

     ANAIS AMBER GUSTAFSON (A/K/A ANAIS AMBER ASSOUN) AND JOHN
                  CHARLES GUSTAFSON, JR., Appellees

                     On Appeal from the 429th Judicial District Court
                                  Collin County, Texas
                         Trial Court Cause No. 429-02323-2014

                                         ORDER
       Before the Court is appellant’s January 16, 2015, motion for withdrawal of counsel

stating appellant’s counsel, Kevin T. Segler, has withdrawn from this cause. Michelle May

O’Neil has appeared before this court as appellant’s new counsel. We DIRECT the Clerk of the

Court to remove Kevin T. Segler as appellant’s counsel and show appellant is now represented

by Michelle May O’Neil of Godwin Lewis, PC at the following address:


Michelle May O’Neil
Godwin Lewis, PC
1201 Elm Street, Suite 1700
Dallas, Texas 75270
Tel: (214) 939-4427
Fax: (214) 527-3123
       The clerk’s and reporter’s records have been filed. On the Court’s own motion, we

GRANT appellant an extension of time to file his brief and ORDER appellant to file his brief

within THIRTY DAYS of the date of this Order.


                                                 /s/    CRAIG STODDART
                                                        JUSTICE